Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 6/17/21 and supplemental amendments filed on 7/13/21.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 5/20/21 and 8/2/21 were filed after the mailing date of the Non-Final rejection on 3/19/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	All the references cited in said IDS have been considered by the examiner. It is in the examiner’s opinion the arts of the record taken alone or in combination including the ones cited in said IDS do not teach the combination of steps of instant claim 1 of 7/13/21.

Claim status
3.	In the claim listing of 6/17/21 claims 1-18, 32 and 45 are pending. Claims 1, 8 and 15 are amended. Claims 32 and 45 are withdrawn. Claims 19-31 and 33-44 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support for the amendments in the instant specification (Remarks, 6/17/21, pg. 11).
	Following the interview conducted on 6/1/21, applicant has filed supplemental amendment on 7/13/21, which has been entered by the examiner.


Drawings
4.	The replace drawings for figures 5 and 6 were received on 6/17/21.  The drawings are acceptable.

Specification
5.	The amendments to the specification in paragraph 0079 to reduce the length of the nucleotide sequences in said paragraph have been reviewed and entered. No new matter has been introduced by the amendments. Since all of the nucleic acid sequences are less than 10 nucleotide in amended paragraph 0079, the specification is nucleic acid sequence compliant.
6.	The previous objection to the specification has been withdrawn because all of the nucleic acid sequences in paragraph 0079 are less than 10 nucleotide.

Withdrawn Rejection and Response to the Remarks
7.	The previous scope of enablement rejection of claims 1-18 under 35 USC 112(a) has been withdrawn in view of amendments to claim 1 in line with scope of enablement. 
	The arguments regarding said rejection have been fully considered (Remarks, 6/17/21, 11-21). They are moot in view of withdrawn rejection necessitated by the amendments to claim 1.
Rejoinder of Withdrawn claim 45
8.	Claims 1-18 are allowable. Claim 45, previously withdrawn from consideration as a result of a restriction requirement, have all the limitations of an allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 12/14/21, is hereby withdrawn and claim 45 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s comment
9.	Claims 1-18 and 45 have been renumbered as claims 1-19 and presented in the same order as presented by the applicant.

Conclusion
10.	Claims 1-18 and 45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634